DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Status of Claims
Claims 14-17, 19-23, and 25-26 are pending.  Claims 14, and 26 have been amended.  Claims 1-13, 18, and 24 have been canceled.  

Response to Arguments
Applicant’s arguments filed 10/15/2020, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Rejman et al. US 2013/0278208 in view of Leehey et al. US 2014/0265559, McCoy et al. US 2007/0170785 and Thorsell et al. US 2011/0156637.

Claim Objections
Claims 2 and 23 objected to because of the following informalities:	

Claim 22 recites “at least one holding unit” in line 2. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “the at least one holding unit”. Appropriate correction is required.

Claim 23 recites “at least one holding unit” in line 2. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “the at least one holding unit”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 17-21 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Rejman et al. US 2013/0278208 in view of Leehey et al. US 2014/0265559, McCoy et al. US 2007/0170785 and Thorsell et al. US 2011/0156637.

Regarding claim 14, Rejman teaches:
An inductive rechargeable battery charging apparatus (Fig 1 #34) for a vehicle (par 0017 “A motor vehicle 12”), comprising: 
at least one inductive charging unit (Fig 1 # 8) to supply energy by way of the DC voltage (Fig 1 #54 i.e. battery providing DC); 
a functional unit provided to automatically detect (Fig 1 # 14, 16; par 0019 “Functional units 14, 16 are intended to regulate a charging process of charging coils 18, 20, 22, 24 at least as a function of the energy-availability characteristic of sensors 30, 32 and/or the energy-availability characteristic of motor vehicle 12. Functional units 14, 16 are intended to regulate a charging process of charging coils 18, 20, 22, 24 at least as a function of the energy-availability characteristic of sensors 30, 32 and/or the energy-availability characteristic of motor vehicle 12.” wherein it receives detected energy characteristic), 
at least one holding unit (par 0017 “Storage-battery inductive charging devices 8, 10 are intended to be secured in an interior of motor vehicle 12”), 
wherein the charging apparatus is configured to charge a handheld power tool rechargeable battery pack or a home appliance rechargeable battery pack (Fig 1 # 46, 48, 50, 52 par 0017 “four hand-held-tool storage batteries 46, 48, 50, 52.”)_while the vehicle is being driven (par 0024 “A point in time at which the charging process of individual hand-held-tool storage batteries 46, 48, 50, 52 starts, e.g., immediately upon switching on the ignition of motor vehicle 12, after a motor of motor vehicle 12 has started” i.e. vehicle on to drive).  
Rejman does not explicitly teach:

Leehey teaches:
at least one DC voltage transformer (Fig 1 # 4 par 0118 “power converter (e.g., DC/DC converter) may galvanically isolate bus B from bus A. Such a system may be accomplished with a transformer-based DC/DC converter.”); and to supply energy by way of the DC voltage transformer (Fig 1 #4 supplying Bus B);
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the DC voltage supplied to least one inductive charging unit taught by Rejman to be to supplied by way of the DC voltage transformer taught by Leehey for the purpose of regulating voltages to loads of a vehicle. (Refer to par 0003)
Even though Rejman teaches the functional unit that detects the voltage being distributed to it and is able to regulate the voltage being supplied to it as noted above Rejman does not explicitly teach:
To detect whether a supply voltage is embodied as a DC voltage or as an AC voltage; and
wherein the functional unit automatically detects a frequency of an applied supply voltage. 
McCoy teaches:
To detect whether a supply voltage is embodied as a DC voltage or as an AC voltage (par 0016 notes “Detection circuit 14 is configured to detect if the input voltage provided to input 12 is an AC input voltage or a DC input voltage,”); and
(par 0026 notes “detector 14 shown as circuit 120 including the combination of a microprocessor 121 and a pair of transistors” and “Microprocessor 121 changes state if a fundamental frequency less than 20 Hz is detected through the resistor divider R2 and R3. When an AC frequency is provided to microprocessor 121, the output remains low and thus transistors Ql and Q2 remain off” wherein a frequency of supply is detected to be low to consider if AC or DC). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the functional unit taught by Rejman to detect taught by McCoy for the purpose of powering using AC or DC voltage. (Refer to par 0002)
Rejman does not explicitly teach:
wherein the at least one holding unit) has at least one conversion unit to convert a gravitational force acting on a handheld power tool into a positioning force acting at least substantially perpendicularly to the gravitational force in a sliding-in direction of the at least one holding unit.  
Thorsell teaches:
wherein the at least one holding unit (Fig 9 and Fig 10 #10) has at least one conversion unit (Fig 9 and Fig 10 #12) to convert a gravitational force acting on a handheld (Fig 9 and 10 #18) into a positioning force acting at least substantially perpendicularly to the gravitational force in a sliding-in direction of the at least one holding unit (Fig 9 handheld device slides into opening in a direction perpendicular to gravity).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the holding unit acting on the power tool taught by Rejman to have a positioning force acting at least substantially perpendicularly to the Thorsell for the purpose of storing device or making it accessible to the user. (Refer to Par 0042)


 Regarding claim 15, Rejman teaches:
a voltage of an energy reservoir (voltage from battery 54 (i.e. energy reservoir) is applied to inductive charging units noted by par 0014 “acquire the charge energy with a voltage from 6 volts to 400 volts, advantageously from 8 to 60 volts, especially advantageously, from 10 to 30 volts.”) to supply power to the at least one inductive charging unit (par 0014 “to acquire a charge energy and to output it to the storage-battery inductive charging devices.”).  
Rejman does not explicitly teach:
wherein the DC voltage transformer is designed to transform a voltage of an energy reservoir into a higher voltage to supply power.  
Leehey teaches:
wherein the DC voltage transformer is designed to transform a voltage of an energy reservoir into a higher voltage to supply power (par 0038 “a 12V to 46V system”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the voltage of an energy reservoir taught by Rejman to have DC voltage transformer transform voltage taught by Leehey for the purpose of regulating voltages to loads of a vehicle. (Refer to par 0003)

Regarding claim 17, Rejman teaches:
wherein the at least one inductive charging unit is supplied selectably with direct current (wherein selection of batteries to charge allow selection of which inductive charger to charge can be selected.  See par 0030 “charged as a function of the operator-input information, e.g., that a hand-held-tool storage battery 46, 48, 50, 52 selected by the operator prior to the charging process should be charged first and/or hand-held tool storage batteries 46, 48, 50, 52 should be  charged in a sequence selected by the operator.”).  
Rejman does not explicitly teach:
supplied selectably with direct current or alternating current.  
McCoy teaches:
supplied selectably with direct current or alternating current. (Fig 1 #14 input 12 can be AC or DC) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the at least one inductive charging unit is supplied selectably with direct current taught by Rejman to be supplied selectably with direct current or alternating current taught by McCoy for the purpose of powering using AC or DC voltage. (Refer to par 0002)

Regarding claim 19, Rejman teaches:
a plurality of inductive charging units (Fig 1 #8 and 10) to supply energy by way of the at least one DC voltage (Fig 1 #54 i.e. battery providing DC voltage to 8 and 10).  
Rejman does not explicitly teach:
to supply energy by way of the at least one DC voltage transformer.  
Leehey teaches:
to supply energy by way of the at least one DC voltage transformer (Fig 1 #4 supplying Bus B).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify a plurality of inductive charging units to supply energy by way of the at least one DC voltage taught by Rejman to have DC voltage transformer taught by Leehey for the purpose of regulating voltages to loads of a vehicle. (Refer to par 0003)

Regarding claim 20, Rejman teaches:
at least one distributor unit (Fig 1 #36) having a plurality of terminals for at least temporary connection to a respective inductive charging unit (Fig 1 from 36 connecting to 8 and 10).  

Regarding claim 21, Rejman does not explicitly teach:
at least one plug connection to connect at least one of the plurality of inductive charging units selectably to the distributor unit or to an electrical grid connection.  
McCoy teaches:
at least one plug connection to connect (Fig 5 52, 60 and 66).  
Rejman to have at least one plug connection to connect taught by McCoy for the purpose of utilizing a single cable to eliminate the need of multiple cables for Y connections. (Refer to par 0003-0004) 

Regarding claim 26, Rejman teaches:
A method, comprising: 
providing an inductive charging unit (Fig 1 # 8) in a vehicle (par 0017 “A motor vehicle 12”);
providing at least one holding unit (par 0017 “Storage-battery inductive charging devices 8, 10 are intended to be secured in an interior of motor vehicle 12”); and 
supplying the inductive charging unit with energy by way of a DC voltage (Fig 1 #54 i.e. battery providing DC) automatically detecting, via a functional unit (Fig 1 # 14, 16; par 0019 “Functional units 14, 16 are intended to regulate a charging process of charging coils 18, 20, 22, 24 at least as a function of the energy-availability characteristic of sensors 30, 32 and/or the energy-availability characteristic of motor vehicle 12. Functional units 14, 16 are intended to regulate a charging process of charging coils 18, 20, 22, 24 at least as a function of the energy-availability characteristic of sensors 30, 32 and/or the energy-availability characteristic of motor vehicle 12.” wherein it receives detected energy characteristic), 
wherein the inductive charging unit is configured to charge a handheld power tool rechargeable battery pack or a home appliance rechargeable battery pack while the vehicle is being driven (Fig 1 # 46, 48, 50, 52 par 0017 “four hand-held-tool storage batteries 46, 48, 50, 52.”) while the vehicle is being driven (par 0024 “A point in time at which the charging process of individual hand-held-tool storage batteries 46, 48, 50, 52 starts, e.g., immediately upon switching on the ignition of motor vehicle 12, after a motor of motor vehicle 12 has started” i.e. vehicle on to drive). 
Rejman does not explicitly teach:
Supplying by way of a DC voltage transformer.
Leehey teaches:
Supplying by way of a DC voltage transformer. (Fig 1 #4 supplying Bus B; par 0118 “power converter (e.g., DC/DC converter) may galvanically isolate bus B from bus A. Such a system may be accomplished with a transformer-based DC/DC converter.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the DC voltage supplied to least one inductive charging unit taught by Rejman to be to supplied by way of the DC voltage transformer taught by Leehey for the purpose of regulating voltages to loads of a vehicle. (Refer to par 0003)
Even though Rejman teaches automatically detecting, via a functional unit, wherein the voltage supplied to it is being distributed to it and is able to be regulated as noted above, Rejman does not explicitly teach:
detecting whether a supply voltage is embodied as a DC voltage or as an AC voltage, and detects a frequency of an applied supply voltage.
McCoy teaches:
detecting whether a supply voltage is embodied as a DC voltage or as an AC voltage (par 0016 notes “Detection circuit 14 is configured to detect if the input voltage provided to input 12 is an AC input voltage or a DC input voltage,”), and detects a frequency of an applied supply voltage (par 0026 notes “detector 14 shown as circuit 120 including the combination of a microprocessor 121 and a pair of transistors” and “Microprocessor 121 changes state if a fundamental frequency less than 20 Hz is detected through the resistor divider R2 and R3. When an AC frequency is provided to microprocessor 121, the output remains low and thus transistors Ql and Q2 remain off” wherein a frequency of supply is detected to be low to consider if AC or DC).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the functional unit taught by Rejman to detect taught by McCoy for the purpose of powering using AC or DC voltage. (Refer to par 0002)
 Rejman does not explicitly teach:
wherein the at least one holding unit) has at least one conversion unit to convert a gravitational force acting on a handheld power tool into a positioning force acting at least substantially perpendicularly to the gravitational force in a sliding-in direction of the at least one holding unit.  
Thorsell teaches:
wherein the at least one holding unit (Fig 9 and Fig 10 #10) has at least one conversion unit (Fig 9 and Fig 10 #12) to convert a gravitational force acting on a handheld (Fig 9 and 10 #18) into a positioning force acting at least substantially perpendicularly to the gravitational force in a sliding-in direction of the at least one holding unit (Fig 9 handheld device slides into opening in a direction perpendicular to gravity).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the holding unit acting on the power tool Rejman to have a positioning force acting at least substantially perpendicularly to the gravitational force in a sliding-in direction taught by Thorsell for the purpose of storing device or making it accessible to the user. (Refer to Par 0042)

Claim 16 rejected under 35 U.S.C. 103 as being over Rejman et al. US 2013/0278208 in view of Leehey et al. US 2014/0265559, McCoy et al. US 2007/0170785 and Thorsell et al. US 2011/0156637 and further in view of Bogart et al. US 2013/0201658.

Regarding claim 16, Soar does not explicitly teach:
wherein the DC voltage transformer has a service temperature range having a lower limit of at maximum -10 degrees Celsius and an upper limit of at minimum 50 degrees Celsius.  
Bogart teaches:
wherein the DC voltage transformer (Fig 1 #12) has a service temperature range having a lower limit of at maximum -10 degrees Celsius and an upper limit of at minimum 50 degrees Celsius. (Par 0130 notes “Operating temperature range of -15 F to 160 F (-26 C to 71 C)”) 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify transformer taught by Soar to have service temperature range taught by Bogart for the purpose of operating in outdoor environments. 

Claims 22-25 rejected under 35 U.S.C. 103 as being unpatentable over Rejman et al. US 2013/0278208 in view of Leehey et al. US 2014/0265559, McCoy et al. US 2007/0170785 and  as applied to claim 14 above, and further in view of Johnson et al. US 2009/0212737.

Regarding claim 22, Rejman teaches:
at least one holding unit for the at least one inductive charging unit (par 0017 “Storage-battery inductive charging devices 8, 10 are intended to be secured in an interior of motor vehicle 12”) and 
Rejman does not explicitly teach:
at least one holding unit having a receptacle for the at least one inductive charging unit and a further receptacle for at least one rechargeable battery pack, the holding unit to immobilize the rechargeable battery pack at least for a charging operation. 
Johnson teaches:
at least one holding unit having a receptacle (fig 1 # 18) for the at least one inductive charging unit (fig 1 # 28 and fig 5 # 500) and a further receptacle (Fig 5 # 504 or 508) for at least one rechargeable battery pack (fig 4 #34 on fig 5 506), fig 5 #510), the holding unit to immobilize the rechargeable battery pack at least for a charging operation (par 0020 “the shelving unit could be configured to receive and hold any inductively coupled storage container. Clasps, locking mechanisms, or other means for securing tool case 28 with docking area 26 are also contemplated.”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify holding unit taught by Rejman to have receptacles taught by Johnson for the purpose of securing. (Refer to par 0020) 

Regarding claim 23, Rejman does not explicitly teach:
at least one holding unit to position the at least one inductive charging unit and at least one handheld power tool relative to one another for a charging operation 
Johnson teaches:
at least one holding unit to position the at least one inductive charging unit and at least one handheld power tool relative to one another for a charging operation (par 0025 “a primary coil is embedded or otherwise installed in holster body 502 such that when cordless drill 506 is placed in molded compartment 504, the secondary coil in cordless drill 506 is in close proximity with the primary coil in holster body 502, and power is inductively coupled from the primary coil to the secondary coil.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify holding unit taught by Rejman to have holding unit taught by Johnson for the purpose of securing. (Refer to par 0020)

Regarding claim 24, Rejman does not explicitly teach:
wherein the holding unit has at least one conversion unit to convert a gravitational force into a positioning force acting at least substantially perpendicularly to the gravitational force.
Johnson teaches:
(fig 5 #504 positioned to use gravitational weight of tool to hold in tool).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify holding unit taught by Rejman to have conversion unit to convert a gravitational force taught by Johnson for the purpose of securing. (Refer to par 0020)

Regarding claim 25, Rejman does not explicitly teach:
wherein at least one charging bay encompasses the at least one inductive charging unit, the charging bay for reception of at least one handheld tool case.  
Johnson teaches:
wherein at least one charging bay encompasses the at least one inductive charging unit (par 0020 “the shelving unit could be configured to receive and hold any inductively coupled storage container”), the charging bay for reception of at least one handheld tool case (Fig 1 tool case 28 in shelf 16).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify secured inductive charging unit and tool case taught by Rejman to have charging bay taught by Johnson for the purpose of further securing. (Refer to par 0020)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859